 Case 2:19-cv-11609-VAR-SDD ECF No. 7 filed 07/02/19              PageID.24       Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

REBECCA HOLLAND,

               Plaintiff,
                                                  Case No. 2:19-cv-11609
-vs-
                                                  Honorable Victoria A. Roberts
NATIONAL RAILROAD
PASSENGER CORPORATION d/b/a
AMTRAK,

               Defendant.


Sean M. McNally (P77563)                Mary C. O’Donnell (P33479)
Marc E. Lipton (P43877)                 Joseph J. McDonnell (P32056)
LIPTON LAW                              Adam P. Sadowski (P73864)
Attorneys for Plaintiff                 GALLAGHER SHARP LLP
18930 W. Ten Mile Road                  Attorneys for Defendant
Southfield, MI 48075                    211 West Fort Street, Suite 660
(248) 557-1688 / (248) 557-6344 (fax)   Detroit, MI 48226
sean@liptonlaw.com                      (313) 962-9160 / (313) 962-9167 (fax)
                                        modonnell@gallaghersharp.com
                                        jmcdonnell@gallaghersharp.com
                                        asadowski@gallaghersharp.com
___________________________________________________________________

                     AMTRAK’S NOTICE REGARDING ORDER
                        FOR PLAINTIFF TO SHOW CAUSE
       ___________________________________________________________________

       Defendant National Railroad Passenger Corporation d/b/a Amtrak (“Amtrak”), through

counsel, Gallagher Sharp LLP, for its Notice Regarding Order for Plaintiff to Show Cause

(“Notice”), states as follows:

       1.       This Court entered its Order for Plaintiff to Show Cause (ECF No. 3) (“Order”)

on June 27, 2019. Thereafter, on June 26, 2019, Amtrak filed its Answer, Affirmative Defenses,

and Reliance on Jury Demand (ECF No. 4). Amtrak counsel learned of this Court’s Order when

her assistant received this Court’s docket sheet on PACER.
 Case 2:19-cv-11609-VAR-SDD ECF No. 7 filed 07/02/19                    PageID.25      Page 2 of 2



       2.       Amtrak offers the within Notice in the interest of judicial efficiency and economy.

As to jurisdiction, Amtrak relies on the law cited by it in previous cases, specifically:

               Amtrak is a federally-chartered corporation created by Act of Congress, 45 U.S.C.

                §501 et seq., and more than one-half of its capital stock is owned by the United

                States of America, see 28 U.S.C. §1349.

               Federal Court jurisdiction over actions against corporations in which the

                government owns a controlling interest, such as Amtrak, is well established, and

                provides a basis for federal court jurisdiction. Osborn v. Bank of the United States,

                22 U.S. 738 (1824); Pacific Railroad Removal Cases, 115 U.S. 1 (1885); Harvey

                v. National Railroad Passenger Corporation, 680 F. Supp. 728 (D. Md. 1987); and

                28 U.S.C. §1331.


                                                      Respectfully submitted,

                                                      GALLAGHER SHARP LLP


Dated: July 2, 2019                                   By: /s/ Mary C. O’Donnell
                                                              Mary C. O’Donnell (P33479)
                                                              Joseph J. McDonnell (P32056)
                                                              Adam P. Sadowski (P73864)
                                                              Attorneys for Defendant
                                                              211 West Fort Street, Suite 660
                                                              Detroit, MI 48226


                                 CERTIFICATE OF SERVICE

        I certify that on the date shown below, I electronically filed the foregoing Amtrak’s Notice
Regarding Order for Plaintiff to Show Cause with the Clerk of the United States District Court
via the Court’s CM/ECF system which will then send notification of such filing to all counsel of
record.

Dated: July 2, 2019                                   /s/ Dawn Taylor


                                                  2
